In the

United States Court of Appeals
               For the Seventh Circuit

No. 12-1806

A NTHONY W HEELER,
                                              Plaintiff-Appellant,
                                v.

W EXFORD H EALTH S OURCES, INC., et al.,

                                           Defendants-Appellees.


            Appeal from the United States District Court
                 for the Southern District of Illinois.
           No. 11-cv-0839-MJR—Michael J. Reagan, Judge.



       S UBMITTED JULY 20, 2012—D ECIDED JULY 23, 2012




  BeforeEASTERBROOK, Chief           Judge,   and    WOOD     and
HAMILTON, Circuit Judges.
  E ASTERBROOK, Chief Judge.      In September 2011,
Anthony Wheeler filed a complaint alleging that prison
officials and the prison’s medical provider, Wexford
Health Sources, have refused to provide effective care
for his golf-ball-size hemorrhoids, leaving him in ex-
cruciating pain. Documents submitted with the com-
2                                            No. 12-1806

plaint show that Wheeler is not fantasizing. (The
complaint presents other grievances too, but this is the
only one we need consider on this appeal.)
  District judges must screen prisoners’ complaints
before or “as soon as practicable after” docketing to
ensure that the targets of frivolous or malicious suits
need not bear the expense of responding. 28 U.S.C.
§1915A(a). Yet even though this complaint alleges that
defendants have ignored severe ongoing pain from a
medical condition—allegations that state a claim for
relief under the eighth amendment and 42 U.S.C. §1983,
see Farmer v. Brennan, 511 U.S. 825 (1994); Estelle v.
Gamble, 429 U.S. 97 (1976)—the district judge to this day
has not screened the complaint under §1915A. De-
fendants have not been served; the litigation is stalled.
Congress has the authority to require judges to expedite
particular matters, see Miller v. French, 530 U.S. 327
(2000), and §1915A(a) exercises that authority. Ten
months exceeds any understanding of “as soon as prac-
ticable”. Delay is especially hard to understand when
the complaint plausibly alleges a serious ongoing injury.
  Contemporaneously with his complaint, Wheeler re-
quested a preliminary injunction that would compel
the defendants to arrange for the operation he thinks
essential. He also asked the judge to recruit counsel to
assist him. The district judge did not act on either mo-
tion. On January 5, 2012, Wheeler filed a second
motion for injunctive relief; the court did not address
that one either. Nor did the court rule on Wheeler’s
renewed request for counsel, or either of his motions
for the appointment of a medical expert.
No. 12-1806                                                 3

  On January 24 Wheeler filed his third motion for in-
junctive relief. In a brief order on March 28 the judge
declined to afford relief. The court stated (emphasis in
original): “Plaintiff’s allegations fail to set forth specific
facts demonstrating the likelihood Plaintiff will suffer
immediate and irreparable harm before the Defendants can
be heard. Moreover, Plaintiff’s motions seek similar relief
to that sought in his complaint, which is still awaiting
preliminary review by this Court. Furthermore, federal
courts must exercise equitable restraint when asked to
take over the administration of a prison, something that
is best left to correctional officers and their staff.”
Wheeler has appealed, as 28 U.S.C. §1292(a)(1) allows.
  The district court’s three grounds for denying
Wheeler’s motions are inadequate, individually and col-
lectively. The judge was right to say that equitable
relief depends on irreparable harm, even when constitu-
tional rights are at stake. See Sampson v. Murray, 415
U.S. 61, 88–92 (1974). To the extent the judge may have
believed that pain never constitutes irreparable injury,
however, he was mistaken. See Harris v. Board of Super-
visors, 366 F.3d 754, 766 (9th Cir. 2004). To the extent
that the judge believed that his delay in screening the
complaint justifies denying relief (the apparent import
of the italicized clause in the first sentence, and the
whole of the second sentence), he was very far wrong.
A judge’s failure to act earlier is a reason to act now, not
a reason to deny an otherwise meritorious motion. Just
as prison administrators must deal promptly with their
charges’ serious medical problems, so federal judges
must not leave litigants to bear pain indefinitely. As for
4                                             No. 12-1806

the third reason: Wheeler did not ask the judge to “take
over administration of a prison”; he asked the judge
to order the prison to honor his constitutional right to
care for a serious medical condition. A prisoner’s view of
optimal medical treatment can be a weak ground for
superseding the views of competent physicians, but
prisoners are not invariably wrong. Judges regularly
must decide whether physicians have ignored a serious
medical problem (or, in tort litigation, whether
physicians have committed malpractice).
  Until evidence has been submitted, it is not possible
to know whether Wheeler really is suffering irreparable
harm and otherwise has a good claim for relief. (Irrepara-
ble injury is only one of the conditions a plaintiff must
satisfy to obtain a preliminary injunction. See Winter v.
Natural Resources Defense Council, Inc., 555 U.S. 7, 20
(2008).) But the district court’s failure to comply with
the statutory command to screen complaints promptly
has made the receipt and consideration of evidence
impossible.
  This complaint should have been screened before the
end of September 2011. The district court must com-
plete that task swiftly. On the day our mandate is
received, the judge must authorize service of process on
all defendants involved in the treatment of Wheeler’s
hemorrhoids. The court must give these defendants a
short time to respond to the motion for a preliminary
injunction and promptly conduct an evidentiary hearing
to determine whether Wheeler is entitled to relief.
Because the hearing may require evidence from
No. 12-1806                                              5

medical experts, the district judge should give serious
consideration to recruiting counsel to assist Wheeler.
See Pruitt v. Mote, 503 F.3d 647 (7th Cir. 2007) (en banc).
  Wheeler did himself no favors by filing a complaint
naming 36 defendants, several of whom (including
the current and immediate past governors of Illinois)
have no conceivable relation to his medical care. The
more claims and defendants in a complaint, the longer
screening will take. The more frivolous claims in a com-
plaint, the more a judge is apt to infer (if only subcon-
sciously) that the plaintiff is crying wolf with respect to
all of the claims.
  The judge might have been justified in directing
Wheeler to file separate complaints, each confined to
one group of injuries and defendants. A litigant cannot
throw all of his grievances, against dozens of different
parties, into one stewpot. Joinder that requires the in-
clusion of extra parties is limited to claims arising from
the same transaction or series of related transactions.
See Fed. R. Civ. P. 18, 20; George v. Smith, 507 F.3d 605
(7th Cir. 2007). (To be precise: a plaintiff may put in
one complaint every claim of any kind against a single
defendant, per Rule 18(a), but a complaint may present
claim #1 against Defendant A, and claim #2 against De-
fendant B, only if both claims arise “out of the same
transaction, occurrence, or series of transactions or oc-
currences”. Rule 20(a)(1)(A).) A district judge should
be able to spot a complaint violating Rules 18 and
20 within days of its filing, and solve the problem
by severance (creating multiple suits that can be
6                                              No. 12-1806

separately screened) or dismissing the excess
defendants under Fed. R. Civ. P. 21. See Lee v. Cook
County, 635 F.3d 969 (7th Cir. 2011). It is never necessary
to wait months on end to deal with a complaint that
contains unrelated claims against multiple defendants.
  The order under review is vacated, and the case is
remanded with directions to proceed according to
this opinion. The mandate will issue today.




                           8-2-12